Citation Nr: 1342204	
Decision Date: 12/20/13    Archive Date: 12/31/13

DOCKET NO.  10-12 991	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Appeals Management Center in Washington, DC


THE ISSUE

Entitlement to an effective date prior to June 6, 2003, for the award of a 50 percent disability rating (evaluation) for migraine headaches.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L.M. Yasui, Counsel


INTRODUCTION

The Veteran, who is the appellant in this case, served on active duty from September 1983 to July 1989 and from May 1990 to August 1990.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2008 rating decision of the Department of Veterans Affairs (VA) Appeals Management Center (AMC).

In a June 2008 rating decision, the AMC awarded an increased evaluation of 80 percent disabling for migraine headaches, on an extraschedular basis, effective March 29, 2006.  The Veteran did not initiate an appeal on that issue; therefore, that issue is not in appellate status, and is not before the Board.

In evaluating this case, the Board has not only reviewed the physical claims file, but has also reviewed the file on the Virtual VA system to ensure a complete assessment of the evidence.  


FINDINGS OF FACT

1.  The Veteran submitted an informal claim for an increased disability rating (evaluation) for migraine headaches on April 26, 2000; there were no communications received prior to this time that could be construed as a formal or informal claim for an increased rating.

2.  From April 26, 1999 to February 20, 2001, it is not factually ascertainable that the Veteran's service-connected migraine headaches were manifested by very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.

3.  From February 21, 2001, evidence of record established that the Veteran's service-connected migraine headaches were manifested by very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.



CONCLUSION OF LAW

The criteria for assignment of an effective date of February 21, 2001, and no earlier, for the award of a 50 percent rating have been met.  38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. §§ 3.400, 4.124a, Diagnostic Code 8100 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  

The issue on appeal arises from a notice of disagreement with a rating decision which granted a disability rating of 50 percent for migraine headaches.  As such, the Veteran's filing of a notice of disagreement with the effective date assigned does not trigger additional notice obligations under 38 U.S.C.A. § 5103(a).  See Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007); VAOPGCPREC 8-2003 (in which the VA General Counsel interpreted that separate notification is not required for "downstream" issues following a service connection grant, such as initial rating and effective date claims); 38 C.F.R. § 3.159(b)(3)(i) (no duty to provide VCAA notice upon receipt of a notice of disagreement).

Rather, the Veteran's appeal as to the effective date assigned triggers VA's obligation to advise the Veteran of what is necessary to obtain the maximum benefit allowed by the evidence and the law.  38 U.S.C.A. §§ 5104, 7105.  In a January 2007 letter, the RO provided the Veteran with the general criteria for the assignment of a disability rating and an effective date.  Additionally, this initial notice was issued prior to the February 2008 adverse determination on appeal; thus, no timing issue exists with regard to the notice provided the claimant, and all required notice has been provided.  See Mayfield, 444 F.3d at 1328; Pelegrini v. Principi, 18 Vet. App. 112 (2004).

VA has also obtained all relevant evidence made known to the agency by the Veteran.  The Veteran's service treatment records, VA treatment records, and VA examinations are associated with the claims file.  As such, VA has provided assistance to the Veteran as required under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as indicated under the facts and circumstances in this case.  The Veteran has not made the RO or the Board aware of any additional evidence that needs to be obtained in order to fairly decide this appeal.  Mayfield at 1328.  Hence, no further notice or assistance is required to fulfill VA's duty to assist the Veteran in the development of the claim.

Earlier Effective Date

The Veteran seeks an effective date prior to June 6, 2003, for the award of a disability rating of 50 percent for service-connected migraine headaches.  She contends an increased rating is warranted prior to this date and argues that the increased rating should date back to the 1990s.  See September 2013 Informal Hearing Presentation.  While the Veteran, through her representative, makes the general assertion that the effective date for a 50 percent evaluation should be dated in the 1990s, she does not identify the specific symptoms or disability severity that would warrant a 50 percent rating at that time period prior to June 6, 2003.

Unless specifically provided otherwise, the effective date of an award based on a claim for increase shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of the application.  For an increased rating claim, the effective date shall be the later of either the date of receipt of claim, or the date entitlement arose.  38 U.S.C.A. § 5110(a) (West 2002); 38 C.F.R. § 3.400(o) (2013).  An effective date for a claim for increase may also be granted prior to the date of claim if it is factually ascertainable that an increase in disability had occurred within one year from the date of claim.  38 U.S.C.A. § 5110(b)(2) (West 2002); 38 C.F.R. §§ 3.400(o)(1), (2) (2013).  As with any claim, when there is an approximate balance of positive and negative evidence regarding any matter material to the claim, the claimant shall be given the benefit of the doubt.  38 U.S.C.A. § 5107 (West 2002).

The Veteran submitted an informal claim for an increased rating for migraine headaches on April 26, 2000.  In a February 2008 rating decision (pursuant to a December 2007 Board decision), the RO awarded an increased disability evaluation of 50 percent, effective June 6, 2003.  The Veteran disagreed with the effective date assigned.  Prior to April 26, 2000, the Board finds that there are no documents of record that could be reasonably construed as a formal or informal claim for an increased rating.  As discussed above, in a June 2008 rating decision, the AMC awarded an increased evaluation of 80 percent disabling for migraine headaches, on an extraschedular basis, effective March 29, 2006.  The Veteran did not initiate an appeal on that issue and this period (after March 29, 2006) is not in appellate status.

Having determined that April 26, 2000 is the date of the claim for purposes of assigning an effective date, the Board must next determine when it was "factually ascertainable" that the criteria for a 50 percent disability evaluation was met beginning April 26, 1999 (one year prior to the date of claim).

Migraine, with very frequent, completely prostrating and prolonged attacks that are productive of severe economic inadaptability will be rated as 50 percent disabling.  Migraine headaches, with characteristic prostrating attacks occurring on an average of once a month of the last several months are rated as 30 percent disabling.  With characteristic prostrating attacks averaging one in two months, over the last several months, a 10 percent rating is warranted.  With less frequent attacks, a noncompensable evaluation is warranted.  38 C.F.R. § 4.124a, Diagnostic Code 8100.

From April 26, 1999 to February 20, 2001, it is not factually ascertainable that the Veteran's service-connected migraine headaches were manifested by very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability, warranting a 50 percent disability evaluation.  Based on the evidence of record, the Board finds that from February 21, 2001, the evidence of record establishes that the Veteran's migraine headaches were manifested by very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.

On April 29, 1999, the Veteran complained of bad headaches for the previous four days and an allergic reaction for the previous two days.  While the Veteran reported having headaches, the VA treatment report indicated that the Veteran was treated for hives and swelling and was given a prescription for Prednisone.  The past medical history notation did include a history of headaches.

In a May 2000 VA examination, the Veteran reported a 10-year history of headaches occurring approximately five times per month, lasting several hours.  She responded to the medications Naprosyn, Motrin, and Excedrin.  There was no nausea or vomiting, and no associated visual or neurological symptoms.  Previously, the Veteran had seen other physicians without specific diagnosis.  Pursuant to a physical examination, she was diagnosed with tension headaches.

The Veteran was afforded another VA examination in February 2001.  At that time, she reported bitemporal, daily headaches.  She also reported taking Tylenol on a daily basis.  The Veteran noted that in the past, she took Naprosyn, butabarbitol, and Motrin, but since that time, she has had more severe headaches, implicitly reporting that she no longer responded to those medications.  She indicated that while the previous headaches did not incapacitate her, the more serious ones do.  During the headaches, the Veteran reported photophobia and phonophobia, nausea and vomiting, and incapacitation lasting up to 12 to 15 hours.  In the previous year, the Veteran reported losing 30 days at work and difficulty separating headaches from other complaints.  After a physical examination, the Veteran was diagnosed with migraine headaches.

It is possible that a particular piece of evidence demonstrates that the Veteran suffered from the symptoms of a disability or rating level earlier than the date of the examination, opinion, or diagnosis.  See DeLisio v. Shinseki, 25 Vet. App. 45, 56 (2011) (holding that "entitlement to benefits for a disability or disease does not arise with a medical diagnosis of the condition, but with the manifestation of the condition and the filing of a claim for benefits for the condition" (citing 38 U.S.C.A. § 5110(a)); Tatum v. Shinseki, 24 Vet. App. 139, 145 (2010) (holding that "it is the information in a medical opinion, and not the date the medical opinion was provided that is relevant when assigning an effective date").  The Court has also interpreted the 38 C.F.R. § 3.400 provisions as, in general, allowing for an effective date later than the date of application in instances where the claimant did not have the disability at the time he or she filed the claim or the benefits sought were not authorized by law until some time after he or she filed the claim.  See DeLisio, 25 Vet. App. at 51-52 (2011).  Based upon the evidence in this case, the weight of the evidence demonstrates that the earliest that that it can be factually ascertained that she met the criteria for a 50 percent evaluation for migraine headaches is February 21, 2001, the date of the second VA examination of the appeal period, which revealed reports of daily headaches that are resistant to treatment, and prolonged, incapacitating periods with nausea and vomiting.

The Board also notes that, pursuant to 38 C.F.R. § 3.156(b), new and material evidence which is received prior to the expiration of the appeals period will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period.  38 C.F.R. § 3.156(b) (2013); see also 38 C.F.R. § 3.400(q)(1).  In this case, the Regional Office (RO) located in Baltimore, Maryland increased the evaluation of service-connected migraine headaches to 30 percent disabling, effective October 23, 1996, in a January 1999 rating decision.  In the year following the January 1999 rating decision, no new and material evidence was received.  In fact, the next correspondence received from the Veteran following the January 1999 rating decision is the April 26, 2000 claim for an increased rating of migraine headaches.  As such, the January 1999 rating decision is final as to the effective date assigned for the award of a 30 percent rating for migraine headaches and, in the absence of clear and unmistakable error, that result may not be revisited.  See Rudd v. Nicholson, 20 Vet. App. 296 (2006) (where a claim for an earlier effective date represents disagreement with an effective date assigned pursuant to a final decision, in the absence of an attempt to vitiate the finality of that decision through an allegation of clear and unmistakable error, the claimant has merely raised a "freestanding" effective date claim that cannot remove the finality of the prior decision).

In this case, under the applicable regulations, February 21, 2001 is the earliest date for the award of a 50 percent disability rating for migraine headaches.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400.  This is the date that the entitlement or increase in disability first arose.  Thus, resolving all reasonable doubt in the Veteran's favor, the Board finds that assignment of an effective date of February 21, 2001, but no earlier, for the award of a 50 percent rating for service-connected migraine headaches is warranted.


ORDER

An earlier effective date of February 21, 2001 is granted for the award of a 50 percent rating for migraine headaches.



____________________________________________
K.J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


